Title: To Benjamin Franklin from James Price, 11 July 1783
From: Price, James
To: Franklin, Benjamin


          
            Sir
            Paris 11 July 1783
          
          Having lately sent a Memorial to the controuler General of finance, praying that he
            would permit me to sell 180 Hogds. of Jamaica prize sugars, which is now stored at
            Bordeaux, on paying the same duties that french sugars pay, which memorial the farmers
            Genl. acquaint me must be recommended by your Excellency before it can be taken notice
            of. If therefore it would not be thought too presuming, I would ask the favour of a line
            from you to the Minister on this subject, & have the honor to be very respectfuly Sir your most huml. Servt.
          
            James Price
            Doctor Franklin
          
         
          Addressed: A Monsieur / Monsieur
            Franklin / Minister des Estats uni a / son hotel a / Passy
        